1    `DANA A. SUNTAG (State Bar #125127)
      JOSHUA J. STEVENS (State Bar # 238105)
2     HERUM\CRABTREE\SUNTAG
      A California Professional Corporation
3     5757 Pacific Avenue, Suite 222
      Stockton, California 95207
4     Telephone: (209) 472-7700/Facsimile: (209) 472-7986
      dsuntag@herumcrabtree.com
5     jstevens@herumcrabtree.com
6    Attorneys for All Defendants
7    Lori Rifkin, Esq. [S.B. #244081]
8    HADSELL STORMER & RENICK LLP
     4300 Horton Street, #15
9    Emeryville, CA 94608
     Telephone: (415) 685-3591/Facsimile: (626) 577-7079
10   Email: lrifkin@hadsellstormer.com

11   Dan Stormer, Esq. [S.B. #101967]
     Brian Olney, Esq. [S.B. #298089]
12   HADSELL STORMER & RENICK LLP
     128 N. Fair Oaks Ave.
13   Pasadena, CA 91103
     Telephone: (626) 585-9600/Facsimile: (626) 577-7079
14   Emails: dstormer@hadsellstormer.com
             bolney@hadsellstormer.com
15
     Attorneys for Plaintiff
16
17                                UNITED STATES DISTRICT COURT
18                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
19
     NATHANIEL SMITH,                            )    Case No.: 2:15-CV-00363-KJM-AC
20                                               )
                     Plaintiff,                  )    STIPULATION AND ORDER TO STAY
21                                               )    CASE PENDING APPEAL
            vs.                                  )
22                                               )    [No hearing required]
     CITY OF STOCKTON, OFFICER                   )
23   PATRICK MAYER, OFFICER ROBIN                )
     HARRISON, AND OFFICER MICHAEL               )
24   PEREZ IN THEIR INDIVIDUAL                   )
     CAPACITIES; AND CHIEF OF POLICE             )
25   ERIC JONES, IN HIS OFFICIAL AND             )
     INDIVIDUAL CAPACITIES,                      )
26                                               )
                     Defendants                  )
27                                               )
28


                                                  1
     ____________________________________________________________________________________________
                              STIPULATION TO STAY CASE PENDING APPEAL
1                  Plaintiff Nathaniel Smith and all Defendants (City of Stockton police
2    officers Patrick Mayer, Robin Harrison, and Michael Perez, Chief of Police Eric Jones,
3    and the City of Stockton) respectfully submit this stipulation to stay this case pending
4    Defendants’ appeal.
5                                          RECITALS
6                  A.      On February 12, 2015, Plaintiff filed this lawsuit. His operative
7    pleading is his Second Amended Complaint (Doc. No. 38).
8                  B.      On July 21, 2017, all Defendants filed a motion for summary
9    judgment or partial summary judgment. (Doc. Nos. 74-80). The motion argued, among
10   other things, the individual defendants are entitled to qualified immunity and the City is
11   entitled to summary judgment on Plaintiff’s Monell claim against it.
12                 C.      Plaintiff filed an opposition to the motion (Doc. No. 82) and
13   Defendants filed a reply. (Doc. No. 85).
14                 D.      On November 17, 2017, the Court held a hearing on the motion. At
15   the conclusion of the hearing, the Court took the motion under submission.
16                 E.      On August 13, 2018, the Court issued an order granting the motion
17   in part and denying it in part. As part of its order, the Court expressly denied qualified
18   immunity to the three Officers. (Doc. No. 95).
19                 F.      On September 12, 2018, all Defendants timely filed a notice of
20   appeal with the Ninth Circuit (Doc. No. 103). Defendants claim that Mitchell v. Forsyth,
21   472 U.S. 511, 530 (1985), and its progeny hold that a district court’s denial of qualified
22   immunity is immediately appealable, and Huskey v. City of San Jose, 204 F.3d 893 (9th
23   Cir. 2000), and its progeny, allow a public entity to join an interlocutory appeal of the
24   denial of qualified immunity where the issues are “inextricably intertwined.”
25                 G.      Counsel for Defendants contacted counsel for Plaintiff and stated
26   Defendants intended to file a motion to stay this case pending the appeal and asked to
27   meet and confer before filing the motion. Defendants assert the motion to stay would be
28


                                                   2
     ____________________________________________________________________________________________
                              STIPULATION TO STAY CASE PENDING APPEAL
1    based on the rule that the filing of a notice of appeal “divests the district court of its
2    control over those aspects of the case involved in the appeal.” Griggs v. Provident
3    Consumer Discount Co., 459 U.S. 56, 58 (1982) (per curiam), quoted in Plata v.
4    Schwarzenegger, 2009 WL 799392, p. 10 (N.D. Ca. 2009); Chuman v. Wright, 960 F.2d
5    104 (9th Cir. 1992).
6                  H.       The parties met and conferred telephonically on September 21,
7    2018. Plaintiff’s counsel stated that Plaintiff does not agree that Defendants have the
8    right to appeal denial of summary judgment on the City’s Monell claim as an
9    interlocutory appeal, and that Plaintiff does not agree that this Court is divested of
10   jurisdiction of any issues in this case other than the qualified immunity issues.
11   Nonetheless, Plaintiff agreed to stipulate to stay the entire action pending appeal in
12   order to avoid the costs and inefficiencies of piecemeal litigation.
13                 I.       There is no trial date. By stipulated order issued on September 12,
14   2018, the Court rescheduled the final pretrial conference for December 21, 2018. (Doc.
15   No. 102).
16                                       STIPULATION
17                 IT IS STIPULATED AND AGREED by the parties, through their counsel of
18   record, that this Court stay this case pending the Ninth Circuit’s ruling disposing of the
19   appeal.
20   Dated: September 27, 2018                           HERUM\CRABTREE\SUNTAG
                                                         By: /s/ - Dana A. Suntag
21
                                                              Dana A. Suntag
22                                                            Attorney for All Defendants

23   Dated: September 27, 2018                            HADSELL STORMER & RENICK LLP
                                                          By: /s/ - Lori Rifkin
24                                                             Lori Rifkin
                                                        Attorney for Plaintiff
25
26
27
28


                                                    3
     ____________________________________________________________________________________________
                              STIPULATION TO STAY CASE PENDING APPEAL
                                              ORDER
1
2                  Based on the foregoing stipulation, and good cause appearing therefor, IT
3    IS ORDERED. This case is stayed pending a disposition of the appeal by the Ninth
4    Circuit. The final pretrial conference is vacated.
5    DATED: October 3, 2018.
6
7
                                            UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   4
     ____________________________________________________________________________________________
                              STIPULATION TO STAY CASE PENDING APPEAL
